297 S.W.3d 641 (2009)
STATE of Missouri, Plaintiff/Respondent,
v.
Derrick SMITH, Defendant/Appellant.
No. ED 92314.
Missouri Court of Appeals, Eastern District, Division Three.
November 17, 2009.
Lisa M. Stroup, St. Louis, MO, for appellant.
Chris Koster, Attorney General, Terrence M. Messonnier, Assistant Attorney General, Jefferson City, MO, for respondent.

ORDER
PER CURIAM.
Derrick Lamont Smith (Defendant) appeals from the judgment upon his convictions *642 by a jury for four counts of the class B felony of first-degree assault, Section 565.050, RSMo 2000,[1] one count of the class A felony first-degree assault, Section 565.050, and five counts of armed criminal action, Section 571.015, for which Defendant was sentenced to a total of sixty years' imprisonment. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).
NOTES
[1]  Unless otherwise indicated, all further statutory references are to RSMo 2000.